DETAILED ACTION
This office action is in response to the applicant’s amendments filed on 01/31/2022.
Currently claims 1, 3-21 and 23-30 are pending in the application.
Response to Arguments
Applicant’s arguments with respect to amended claims 1 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-7, 13-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0233274 A1 (Park) and further in view of US 2018/0026169 A1 (Shioji) and US 2009/0179563 A1 (Jun).
Regarding claim 1, Park discloses, a display apparatus comprising a plurality of subpixels (SP1, SP2 and SP3; Fig. 3; [0050]; i.e. sub-pixels) and 
configured to emit light based on each of the plurality of subpixels (the plurality of sub-pixels SP1, SP2, and SP3 may respectively display blue, green, and red colors; Fig. 3; [0047]), 
the display apparatus comprising: 
a substrate (101; Fig. 3; [0047]; i.e. display substrate); 

    PNG
    media_image1.png
    436
    788
    media_image1.png
    Greyscale

a driving layer (103 and 104; Fig. 3; [0053]; i.e. thin film transistor and insulating layer) provided on the substrate (101) and comprising a driving element (103; Fig. 3; [0053]; i.e. thin film transistor) which is configured to apply current to the display apparatus (transistors supply currents to pixels); 
a first electrode (106; Fig. 3; [0055]; i.e. first electrode) electrically connected to the driving layer (connected to the part of the driving layer 103 and 104); 
a first semiconductor layer (112; Fig. 3; [0062] - [0063]; i.e. first pattern layer which may include hole injection layer (HIL) and a hole transport layer (HTL)) provided on the first electrode (106); 
an active layer (111R/111G/111B; Fig. 3; [0065]; i.e. red, green and blue emissive layer) provided on the first semiconductor layer (112); 
a second semiconductor layer (113; Fig. 3; [0062] - [0063]; i.e. second pattern layer which may include an electron transport layer (ETL) 
a second electrode (108, combination of 114 and 115; Fig. 3; [0067]; i.e. second electrode) provided on the second semiconductor layer (113); 
But Park fails to teach explicitly, a reflective layer provided on the second electrode opposite to the second semiconductor layer, 
wherein the reflective layer comprises a distributed Bragg reflector.  
However, in analogous art, Shioji discloses, a reflective layer (11 and 16; reflective film and dielectric multilayered film; Fig. 3A; [0049]) provided on the second electrode (12; base member, made of metal; Fig. 3A; [0032]) opposite to the second semiconductor layer (if reflective layer is provided on the second electrode, obviously it would be opposite to second semiconductor layer, as per Park), 
wherein the reflective layer (16; Fig. 3A; [0054]; i.e. dielectric multilayered film) comprises a distributed Bragg reflector ([0054]).

    PNG
    media_image2.png
    329
    456
    media_image2.png
    Greyscale

In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).
But the combination of Park and Shioji fails to teach explicitly, wherein light emitted from the active layer resonates between the first electrode and the reflective layer.  
However, in analogous art, Jun discloses, wherein light emitted from the active layer (40; Fig. 4; [0069]; i.e. light-emitting layer) resonates between the first electrode (11; Fig. 4; [0069]; i.e. cathode) and the reflective layer (15; Fig. 4; [0069]; i.e. metallic reflection panel) (Fig. 4; [0069]).

    PNG
    media_image3.png
    577
    707
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Park, Shioji and Jun before him/her, to modify the teachings of a display apparatus with reflective layer as taught by the combination of Park and Shioji and to include the teachings of light emitted from the light-emitting layer resonating between the cathode electrode and the reflective layer as taught by Jun since only light having a resonance wavelength corresponding to its optical length is amplified and taken out (see the arrow in FIG. 4). Therefore, it is considered that a light having a high light-emitting luminance and sharp spectrum can be obtained ([0069]). Absent this important teaching in Park and Shioji regarding the purpose of the reflective layer, a person with ordinary skill in the art would be motivated to reach out to Jun while forming the display apparatus of Park. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Regarding claim 5, Park discloses, the display apparatus of claim 1, wherein the substrate (101) comprises a silicon substrate, a glass substrate, a sapphire substrate, or a silicon substrate coated with silicon oxide (Fig. 3; [0051]).  
Regarding claim 6, Park discloses, the display apparatus of claim 1, wherein the driving element (103) comprises a transistor, a thin-film transistor, or a high-electron-mobility transistor (HEMT) (Fig. 3; [0053]).  
Regarding claim 7, Park discloses, the display apparatus of claim 1, further comprising an isolation structure (109; Fig. 3; [0057]; i.e. pixel-defining layer) isolating (layer 109 is isolating the three sub-pixels shown where active layer is a part of it) the active layer (111R/111G/111B) based on each of the plurality of subpixels (SP1, SP2 and SP3).

Regarding claim 13, Park discloses, the display apparatus of claim 1, further comprising a plurality of color conversion layers (120R/120G/120B; Fig. 1; [0088]; i.e. red, green and blue color filters) configured to convert light emitted from the active layer (active layers of the sub-pixels SP1, SP2 and SP3) into light having different colors (red, green and blue) (Fig. 1; [0088]).  

    PNG
    media_image4.png
    440
    556
    media_image4.png
    Greyscale

Regarding claim 14, Park discloses, the display apparatus of claim 1, wherein the second electrode (108; Fig. 3; [0067]; i.e. second electrode) covers the second semiconductor layer (113).  
Park further teaches in regards to Fig. 6, the second electrode (627; Fig. 6; [0152]; i.e. second electrode) is transparent ([0152]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of two embodiments of Park before him/her, to modify the teachings of an electrode layer of the display apparatus as taught by Fig. 3 of Park and to include the teachings of transparent electrode layer of the display apparatus as taught by Fig. 6 of Park since it is obvious that the electrode which is located over the sub-pixels should be a transparent electrode to maximize the light transmission efficiency.

Regarding claim 16, Park discloses, the display apparatus of claim 1, wherein the substrate (101) and the driving layer (103 and 104; Fig. 3; [0053]; i.e. 
	Note: Park uses a similar CMOS backplane as the invention. The examiner interpreted the claim as the ability of the invention to use any available CMOS manufacturing process.

    PNG
    media_image1.png
    436
    788
    media_image1.png
    Greyscale


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Park, Shioji and Jun as applied to claim 1 and further in view of US 2021/0336075 A1 (Chen).
Regarding claim 3, the combination of Park, Shioji and Jun teaches, the display apparatus of claim 1, wherein the distributed Bragg reflector (16; it comprises Bragg reflector) comprises 
first layers having a first refractive index and second layers having a second refractive index, and the first and second layers are provided in 
Note: Shioji teaches in para. [0054] that the distributed Bragg reflector (DBR) film has a plurality of pairs of low refractive index dielectric film and high refractive index dielectric film stacked to selectively reflect light having a predetermined wavelength. Specifically, the dielectric multilayered film 16 is a distributed Bragg reflector (DBR) film in which two or more kinds of films each having a different refractive index and a thickness of 1/4n times a predetermined wavelength of light, where n denotes the refractive index. The dielectric multilayered film 16 is able to efficiently reflect light having the predetermined wavelength.
But the combination of Park, Shioji and Jun fails to teach explicitly, first layers and second layers are alternately provided.
However, in analogous art, Chen discloses, first layers and second layers are alternately (HL . . . HL structure) provided (Fig. 2E; [0049]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Park, Shioji, Jun and Chen before him/her, to modify the teachings of a display apparatus with a reflective layer as taught by the combination of Park and Shioji and to include the teachings of first layers and second layers of Bragg reflector are alternately provided as taught by Chen since in MPEP2143 (I) ( E), it is stated that it is "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. The first .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Park, Shioji and Jun as applied to claim 1 and further in view of US 2010/0073615 A1 (Yaguchi).
Regarding claim 4, the combination of Park, Shioji and Jun teaches claim 1 but fails to teach explicitly, the display apparatus, further comprising a coupling layer provided between the substrate and the driving layer.  
However, in analogous art, Yaguchi discloses, the display apparatus, further comprising a coupling layer (ad1; Fig. 3; [0053]; i.e. adhesive layer) provided between the substrate (sub1) and the driving layer (thin film transistor TFT layer that consists of TFT and under layer uc1; Fig. 3; [0053]).

    PNG
    media_image5.png
    534
    695
    media_image5.png
    Greyscale

. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Park, Shioji and Jun as applied to claim 7 and further in view of US 2012/0056303 A1 (Cho).
Regarding claim 8, the combination of Park, Shioji and Jun teaches claim 7 but fails to teach explicitly, the display apparatus, wherein the isolation structure comprises an ion-implanted region.  
However, in analogous art, Cho discloses, the display apparatus, wherein the isolation structure (200a) comprises an ion-implanted region (Fig. 7; [0066]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Park, Shioji, Jun and Cho before him/her, to modify the teachings of a display apparatus with an isolation structure as taught by Park and to include the teachings of the isolation structure comprising an ion-implanted region as taught by Cho since in MPEP2143 (I) ( E), it is "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. The isolation structure can be formed by diffusion or ion-implantation. Choosing one of the techniques with a reasonable expectation of success is obvious.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Park, Shioji and Jun as applied to claim 1 and further in view of US 2012/0001218 A1 (Choi).
Regarding claim 10, the combination of Park, Shioji and Jun teaches claim 1 but fails to teach explicitly, the display apparatus, further comprising a current spreading layer provided between the second semiconductor layer and the reflective layer and between the reflective layer and the second electrode.  
However, in analogous art, Choi discloses, the display apparatus, further comprising a current spreading layer (70; Fig. 5; [0088]; i.e. current spreading layer) provided between the second semiconductor layer (50; Fig. 5; [0088]; i.e. second conductive type semiconductor layer) and the reflective layer (140; Fig. 5; [0089]; i.e. reflection member) and between the reflective layer (140) and the second electrode (170; Fig. 5; [0089]; i.e. electrode), 

    PNG
    media_image6.png
    416
    536
    media_image6.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Park, Shioji, Jun and Choi before him/her, to modify the teachings of a display apparatus with a reflective layer as taught by combination of Park and Shioji and to include the teachings of a current spreading layer provided between the semiconductor layer and the reflective layer and between the reflective layer and the electrode as taught by Choi since the current spreading layer quickly spreads the current in the side direction parallel to that of the surface of the semiconductor layer. As such, light may uniformly be emitted from the entire region of the active layer to maximize light extraction efficiency ([0044]). Absent this important teaching in Park, a person with ordinary skill in the art would be motivated to reach out to Choi while forming the display apparatus of Park. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Regarding claim 11, the combination of Park, Shioji and Jun teaches claim 1 but fails to teach explicitly, the display apparatus, further comprising a current spreading layer provided between the second semiconductor layer and the reflective layer and between the second semiconductor layer and the second electrode.  
However, in analogous art, Choi discloses, the display apparatus, further comprising a current spreading layer (70; Fig. 5; [0088]; i.e. current spreading layer) provided between the second semiconductor layer (50; Fig. 5; [0088]; i.e. second conductive type semiconductor layer) and the reflective layer (140; Fig. 5; [0089]; i.e. reflection member) and between the second semiconductor layer (50) and the second electrode (130; Fig. 5; [0089]; i.e. ohmic contact layer).
	Note: With broadest reasonable interpretation, ohmic contact layer 130 can be considered a second electrode. Thus the claim limitation is satisfied.

    PNG
    media_image6.png
    416
    536
    media_image6.png
    Greyscale

In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Park, Shioji and Jun as applied to claim 1 and further in view of US 2018/0358405 A1 (Chaji).
Regarding claim 15, the combination of Park, Shioji and Jun teaches claim 1 but fails to teach explicitly, the display apparatus, wherein the second 
However, in analogous art, Chaji discloses, the display apparatus, wherein the second electrode (905; Fig. 14A; [0181]; i.e. top electrode) is opaque and comprises a window region (openings; [0181]) configured to transmit light emitted from the active layer (active layer of micro device 801) (Fig. 14A; [0181]).
Note: Chaji teaches in para. [0181] that the best practice is either to make both top and bottom electrode of the thin film electro-optical device transparent, or make openings if these electrodes are opaque.

    PNG
    media_image7.png
    323
    793
    media_image7.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Park, Shioji, Jun and Chaji before him/her, to modify the teachings of a display apparatus with electrode layer as taught by Park and to include the teachings of electrode layer being opaque as taught by Chaji since in MPEP2143 (I) (E), it is stated that it is "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. The electrode layer can be either transparent or opaque. Choosing one of the options with a .

Claims 17, 19-20, 23 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0233274 A1 (Park) and further in view of US 2018/0068995 A1 (Kajiyama) and US 2018/0026169 A1 (Shioji).
Regarding claim 17, Park discloses, a method of manufacturing a display apparatus, the method comprising: 
forming a first semiconductor layer (113) (Fig. 3; [0062] - [0063]);  

    PNG
    media_image1.png
    436
    788
    media_image1.png
    Greyscale

41forming an active layer (111R/111G/111B) on the first semiconductor layer (113) (Fig. 3; [0065]); 
forming a second semiconductor layer (112) on the active layer (111R/111G/111B) (Fig. 3; [0062] - [0063]); 

forming a first electrode (106) on the second semiconductor layer (112) based on each of the plurality of subpixel (SP1, SP2 and SP3) (Fig. 3; [0055]); 
forming a driving layer (103 and 104) which comprises a driving element (103) electrically connected to the first electrode (106) (Fig. 3; [0053]); 
But Park fails to teach explicitly, forming the first semiconductor layer on an epitaxial substrate; and removing the epitaxial substrate; 
However, in analogous art, Kajiyama discloses, forming the first semiconductor layer (part of semiconductor element 12; Fig. 2A; [0028]) on an epitaxial substrate (11; Fig. 2A; [0028]; i.e. epitaxial substrate); and 
removing the epitaxial substrate (11) (Fig. 2F; [0042]);
Note: The examiner interpreted the claim as removal of epitaxial substrate was done at an appropriate process step where further processing is necessary. It means before forming the second electrode and the reflective layer.

    PNG
    media_image8.png
    175
    597
    media_image8.png
    Greyscale

In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).
With the teaching of Kajiyama above, Park further teaches, forming a second electrode (108; Fig. 3; [0067]; i.e. second electrode) on the first semiconductor layer (113) (Fig. 3; [0061], [0067]); and 
But the combination of Park and Kajiyama fails to teach explicitly, forming a reflective layer provided on the second electrode opposite to the second semiconductor layer, 
wherein the reflective layer comprises a distributed Bragg reflector.  
However, in analogous art, Shioji discloses, forming a reflective layer (11 and 16; reflective film and dielectric multilayered film; Fig. 3A; [0049]) provided 
wherein the reflective layer (16; Fig. 3A; [0054]; i.e. dielectric multilayered film) comprises a distributed Bragg reflector ([0054]).

    PNG
    media_image2.png
    329
    456
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Park, Kajiyama and Shioji before him/her, to modify the teachings of a display apparatus with sub-pixels and driving transistors as taught by Park and to include the teachings of a reflective layer comprising a multi-layer distributed Bragg reflector as taught by Shioji since the reflective layer including a multi-layer distributed Bragg reflector efficiently reflects light having the predetermined wavelength ([0054]). The inclusion of reflective film obviously would improve the overall light transmission efficiency of the display apparatus. Absent this important teaching in Park, a person with ordinary skill in the art would be motivated to reach out to Shioji while forming the display apparatus of Park. The examiner notes In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Regarding claim 19, Park discloses, the method of claim 17, wherein the first electrode (106) comprises a reflective material configured to reflect light (Fig. 3; [0055]).  

Regarding claim 20, Park discloses, the method of claim 17, further comprising bonding the driving layer (103 and 104) to a second substrate (101) by a fusion bonding method or a direct bonding method (Fig. 3; [0053]).
Note: The examiner notes that since there is no other layer between driving layer and the second substrate, it can be concurred that the bonding is a direct bonding.

    PNG
    media_image1.png
    436
    788
    media_image1.png
    Greyscale

Regarding claim 23, Park discloses, the display apparatus of claim 17, wherein the second electrode (108) covers the first semiconductor layer (113) (Fig. 3; [0061], [0067]),  
Park further teaches in regards to Fig. 6, the second electrode (627; Fig. 6; [0152]; i.e. second electrode) is transparent ([0152]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of two embodiments of Park before him/her, to modify the teachings of an electrode layer of the display apparatus as taught by Fig. 3 of Park and to include the teachings of transparent electrode layer of the display apparatus as taught by Fig. 6 of Park since it is obvious that the electrode which is located over the sub-pixels should be a transparent electrode to maximize the light transmission efficiency.

Regarding claim 26, Park discloses, the method of claim 17, further comprising forming a plurality of color conversion layers (120R/120G/120B; Fig. 1; [0088]; i.e. red, green and blue color filters) based on each of a plurality of subpixels (SP1, SP2 and SP3), the plurality of color conversion layers being configured to convert light emitted from the active layer (active layers of the sub-pixels SP1, SP2 and SP3) into light having different colors (red, green and blue) (Fig. 1; [0088]).  

    PNG
    media_image4.png
    440
    556
    media_image4.png
    Greyscale

Regarding claim 27, Park discloses, the method of claim 17, wherein the first electrode (106) faces the active layer (111R/111G/111B) (Fig. 3; [0054]).  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Park, Kajiyama and Shioji as applied to claim 17 and further in view of US 2012/0056303 A1 (Cho).
Regarding claim 18, Park teaches, the method of claim 17, wherein the isolating (layer 109 is isolating the three sub-pixels shown where active 
But the combination of Park, Kajiyama and Shioji fails to teach explicitly, the isolation structure comprises forming an ion-implanted region.  
However, in analogous art, Cho discloses, the isolation structure (200a) comprises an ion-implanted region (Fig. 7; [0066]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Park, Kajiyama, Shioji and Cho before him/her, to modify the teachings of a display apparatus with an isolation structure as taught by Park and to include the teachings of the isolation structure comprising an ion-implanted region as taught by Cho since in MPEP2143 (I) (E), it is stated that it is "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. The isolation structure can be formed by diffusion or ion-implantation. Choosing one of the techniques with a reasonable expectation of success is obvious.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Park, Kajiyama and Shioji as applied to claim 20 and further in view of US 2008/0299718 A1 (Jiang).
Regarding claim 21, Park discloses, the method of claim 20, wherein the second substrate (101) and the driving layer (103 and 104; Fig. 3; [0053]; 
	Note: Park uses a similar CMOS backplane as the invention. The examiner interpreted the claim as the ability of the invention to use any available CMOS manufacturing process.

    PNG
    media_image1.png
    436
    788
    media_image1.png
    Greyscale

But the combination of Park, Kajiyama and Shioji fails to teach explicitly, wherein the driving layer and the first electrode are coupled to each other by a copper damascene method.
However, in analogous art, Jiang discloses, wherein the driving layer (silicon substrate 3 with transistor at the bottom; Fig. 2a; [0022]) and the first electrode (15; Fig. 2a; [0024]; i.e. metal line) are coupled to each other by a copper damascene method (layers 12, 13 and 22 are copper damascene; Fig. 2a; [0024]).

    PNG
    media_image9.png
    606
    474
    media_image9.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Park, Kajiyama, Shioji and Jiang before him/her, to modify the teachings of a display apparatus with driving layer and electrode as taught by Park and to include the teachings of driving layer and the electrode are coupled to each other by a copper damascene process as taught by Jiang since copper damascene process provides improved topography, improved dimensional control, and better electrical performance ([0007]). Absent this important teaching in Park, a person with ordinary skill in the art would be motivated to reach out to Jiang while forming the display apparatus of Park. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).
 
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Park, Kajiyama and Shioji as applied to claim 17 and further in view of US 2018/0358405 A1 (Chaji).
Regarding claim 24, the combination of Park, Kajiyama and Shioji teaches claim 17 but fails to teach explicitly, the method, wherein the second electrode is opaque and comprises a window region configured to transmit light emitted from the active layer.  
However, in analogous art, Chaji discloses, the method, wherein the second electrode (905; Fig. 14A; [0181]; i.e. top electrode) is opaque and comprises a window region (openings; [0181]) configured to transmit light emitted from the active layer (active layer of micro device 801) (Fig. 14A; [0181]).
Note: Chaji teaches in para. [0181] that the best practice is either to make both top and bottom electrode of the thin film electro-optical device transparent, or make openings if these electrodes are opaque.

    PNG
    media_image7.png
    323
    793
    media_image7.png
    Greyscale

"Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. The electrode layer can be either transparent or opaque. Choosing one of the options with a reasonable expectation of success is obvious. The examiner notes that the inventor used both transparent and opaque as electrode layer (see Spec. para. [0089]). Thus using one over the other is not critical for the invention.

Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Park, Kajiyama and Shioji as applied to claim 17 and further in view of US 2012/0001218 A1 (Choi).
Regarding claim 28, the combination of Park, Kajiyama and Shioji fails to teach explicitly, the method of claim 17, further comprising forming a current spreading layer between the first semiconductor layer and the reflective layer and between the reflective layer and the second electrode.
However, in analogous art, Choi teaches, the method of claim 17, further comprising a current spreading layer (70; Fig. 5; [0088]; i.e. current spreading layer) provided between the first semiconductor layer (50; Fig. 5; [0088]; i.e. second conductive type semiconductor layer) and the 

    PNG
    media_image6.png
    416
    536
    media_image6.png
    Greyscale

But the combination of Park, Kajiyama, Shioji and Choi fails to teach explicitly, the current spreading layer (70) provided between the reflective layer (140) and the second electrode (130), rather the current spreading layer (70) provided on the same side of the reflective layer (140) and the second electrode (130) (Choi Reference). The examiner notes that even the teaching of Choi would work since current spreading layer quickly spreads the current in the side direction parallel to that of the surface of the semiconductor layer and as such, light is uniformly emitted from the entire region of the active layer to maximize light extraction efficiency ([0044]; Choi Reference). The relative position of current spreading layer (70) and the reflective layer (140) would not affect the performance of the display device. The inventor did not provide any criticality of using current crowding layer at a certain position in Spec. para. [0018] or [0035]. Furthermore, in MPEP 2144.04 (IV) (C), it is stated that if the rearrangement  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Park, Kajiyama, Shioji and Choi before him/her, to modify the teachings of a display apparatus with a reflective layer as taught by Park and Shioji and to include the teachings of a current spreading layer provided between the semiconductor layer and the reflective layer as taught by Choi since the current spreading layer quickly spreads the current in the side direction parallel to that of the surface of the semiconductor layer. As such, light may uniformly be emitted from the entire region of the active layer to maximize light extraction efficiency ([0044]). Absent this important teaching in Park, a person with ordinary skill in the art would be motivated to reach out to Choi while forming the display apparatus of Park. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Regarding claim 29, the combination of Park, Kajiyama and Shioji fails to teach explicitly, the method of claim 17, further comprising forming a current spreading layer between the first semiconductor layer and the reflective layer and between the first semiconductor layer and the second electrode.
However, in analogous art, Choi teaches, the method of claim 17, further comprising a current spreading layer (70; Fig. 5; [0088]; i.e. current spreading layer) between the first semiconductor layer (50; Fig. 5; [0088]; i.e. second conductive type semiconductor layer) and the reflective layer (140; Fig. 5; [0089]; i.e. reflection member) and between the first semiconductor layer (50) and the second electrode (130; Fig. 5; [0089]; i.e. ohmic contact layer).
	Note: With broadest reasonable interpretation, ohmic contact layer 130 can be considered a second electrode. Thus the claim limitation is satisfied.

    PNG
    media_image6.png
    416
    536
    media_image6.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Park, Kajiyama, Shioji and Choi before him/her, to modify the teachings of a display apparatus with a reflective layer as taught by Park and Shioji and to include the teachings of a current spreading layer provided between the semiconductor layer and the reflective layer and between the semiconductor layer and the electrode as taught by Choi since the current In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0233274 A1 (Park) and further in view of US 2018/0026169 A1 (Shioji), US 2009/0179563 A1 (Jun) and US 2012/0001218 A1 (Choi).
Regarding claim 30, Park discloses, a display apparatus comprising a plurality of subpixels (SP1, SP2 and SP3; Fig. 3; [0050]; i.e. sub-pixels) and 
configured to emit light based on each of the plurality of subpixels (the plurality of sub-pixels SP1, SP2, and SP3 may respectively display blue, green, and red colors; Fig. 3; [0047]), 
the display apparatus comprising: 
a substrate (101; Fig. 3; [0047]; i.e. display substrate); 

    PNG
    media_image1.png
    436
    788
    media_image1.png
    Greyscale

a driving layer (103 and 104; Fig. 3; [0053]; i.e. thin film transistor and insulating layer) provided on the substrate (101) and comprising a driving element (103; Fig. 3; [0053]; i.e. thin film transistor) which is configured to apply current to the display apparatus (transistors supply currents to pixels); 
a first electrode (106; Fig. 3; [0055]; i.e. first electrode) electrically connected to the driving layer (connected to the part of the driving layer 103 and 104); 
a first semiconductor layer (112; Fig. 3; [0062] - [0063]; i.e. first pattern layer which may include hole injection layer (HIL) and a hole transport layer (HTL)) provided on the first electrode (106); 
an active layer (111R/111G/111B; Fig. 3; [0065]; i.e. red, green and blue emissive layer) provided on the first semiconductor layer (112); 
a second semiconductor layer (113; Fig. 3; [0062] - [0063]; i.e. second pattern layer which may include an electron transport layer (ETL) 
a second electrode (108; Fig. 3; [0067]; i.e. second electrode) provided on the second semiconductor layer (113); and 
an isolation structure (109; Fig. 3; [0057]; i.e. pixel-defining layer) isolating (layer 109 is isolating the three sub-pixels shown where active layer is a part) the active layer (111R/111G/111B) based on each of the plurality of subpixels (SP1, SP2 and SP3); 

But Park fails to teach explicitly, a reflective layer provided on the second electrode opposite to the second semiconductor layer, 
wherein the reflective layer comprises a distributed Bragg reflector.  
However, in analogous art, Shioji discloses, a reflective layer (11 and 16; reflective film and dielectric multilayered film; Fig. 3A; [0049]) provided on the second electrode (12; base member, made of metal; Fig. 3A; [0032]) opposite to the second semiconductor layer (if reflective layer is provided on the second electrode, obviously it would be opposite to second semiconductor layer, as per Park), 
wherein the reflective layer (16; Fig. 3A; [0054]; i.e. dielectric multilayered film) comprises a distributed Bragg reflector ([0054]).

    PNG
    media_image2.png
    329
    456
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Park and Shioji before him/her, to modify the teachings of a display apparatus with sub-pixels and driving transistors as taught by Park and to include the teachings of a reflective layer comprising a multi-layer distributed Bragg reflector as taught by Shioji since the reflective layer including a multi-layer distributed Bragg reflector efficiently reflects light having the predetermined wavelength ([0054]). The inclusion of reflective film obviously would improve the overall light transmission efficiency of the display apparatus. Absent this important teaching in Park, a person with ordinary skill in the art would be motivated to reach out to Shioji while forming the display apparatus of Park. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

But the combination of Park and Shioji fails to teach explicitly, wherein light emitted from the active layer resonates between the first electrode and the reflective layer.  
However, in analogous art, Jun discloses, wherein light emitted from the active layer (40; Fig. 4; [0069]; i.e. light-emitting layer) resonates between the first electrode (11; Fig. 4; [0069]; i.e. cathode) and the reflective layer (15; Fig. 4; [0069]; i.e. metallic reflection panel) (Fig. 4; [0069]).

    PNG
    media_image3.png
    577
    707
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Park, Shioji and Jun before him/her, to modify the teachings of a display apparatus with a reflective layer as taught by Park and to include the teachings of light emitted from the light-emitting layer resonating between the cathode electrode and the reflective layer as taught by Jun since only light having a resonance wavelength corresponding to its optical length is amplified and taken out (see the arrow in FIG. 4). Therefore, it is considered that a light having a high light-emitting luminance and sharp spectrum is obtained ([0069]). Absent In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

But the combination of Park, Shioji and Jun fails to teach explicitly, a current spreading layer provided between the second semiconductor layer and the reflective layer and between the reflective layer and the second electrode, 
However, in analogous art, Choi discloses, a current spreading layer (70; Fig. 5; [0088]; i.e. current spreading layer) provided between the second semiconductor layer (50; Fig. 5; [0088]; i.e. second conductive type semiconductor layer) and the reflective layer (140; Fig. 5; [0089]; i.e. reflection member) and between the reflective layer (140) and the second electrode (170; Fig. 5; [0089]; i.e. electrode), 

    PNG
    media_image6.png
    416
    536
    media_image6.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Park, Shioji, Jun and Choi before him/her, to modify the teachings of a display apparatus with a reflective layer as taught by Park and to include the teachings of a current spreading layer provided between the semiconductor layer and the reflective layer and between the reflective layer and the electrode as taught by Choi since the current spreading layer quickly spreads the current in the side direction parallel to that of the surface of the semiconductor layer. As such, light may uniformly be emitted from the entire region of the active layer to maximize light extraction efficiency ([0044]). Absent this important teaching in Park, a person with ordinary skill in the art would be motivated to reach out to Choi while forming the display apparatus of Park. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).
Allowable Subject Matter
Claim 9 is objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent forms including all of the limitations of the base claims and any intervening claims.
Regarding claim 9, the closest prior art, US 2016/0233274 A1 (Park), in combination with US 2009/0179563 A1 (Jun), US 2018/0026169 A1 (Shioji), 2010/0073615 A1 (Yaguchi), US 2012/0056303 A1 (Cho), US 2018/0068995 A1 (Kajiyama),  and US 2012/0001218 A1 (Choi), fails to disclose, “the display apparatus of claim 7, further comprising a current blocking layer provided in the driving layer and corresponding to the isolation structure”, in combination with the additionally claimed features, as are claimed by the Applicant.  

Examiner’s Note
	The examiner included a few prior arts which were not used in the rejection but are relevant to the disclosure.
1. US 2019/0189701 A1 (Bang) - An electroluminescent display device is disclosed including a substrate including first, second, and third sub-pixel regions, an interlayer insulating layer and a passivation layer each separately disposed at the first, second, and third sub-pixel regions on the substrate. A reflective electrode disposed on the passivation layer of each of the first, second, and third sub-pixel regions. The first, second, and third dielectric layers disposed corresponding to the first, second, and third sub-pixel regions, respectively, on the reflective electrode.
2. US 2020/0212102 A1 (Park) - A light emitting diode display apparatus is disclosed including a display substrate having a plurality of subpixel areas and a light emitting diode disposed on the display substrate to correspond to a corresponding subpixel area of the plurality of subpixel areas. The light emitting diode includes an emission area and a non-emission area adjacent to the emission area, wherein the light emitting diode includes a trench part provided to overlap a boundary between the emission area and the non-emission area.
3. US 2015/0102331 A1 (Seo) - A light-emitting element with high reliability is disclosed that can keep favorable characteristics after long-time driving. In addition, a light-emitting device having a long lifetime including the light-
4. US 2012/0223875 A1 (Lau) - A high-resolution, Active Matrix (AM) programmed monolithic Light Emitting Diode (LED) micro-array is fabricated using flip-chip technology. The fabrication process includes fabrications of an LED micro-array and an AM panel, and combining the resulting LED micro-array and AM panel using the flip-chip technology. The LED micro-array is grown and fabricated on a sapphire substrate and the AM panel can be fabricated using PMOS process, NMOS process, or CMOS process.
5. US 2019/0237630 A1 (Check) - A light-emitting diode (LED) chip with reflective layers having high reflectivity is disclosed. The LED chip may include an active LED structure including an active layer between an n-type layer and a p-type layer. A first reflective layer is adjacent the active LED structure and comprises a plurality of dielectric layers with varying optical thicknesses. The plurality of dielectric layers may include a plurality of first dielectric layers and a plurality of second dielectric layers of varying thicknesses and compositions. The LED chip may further include a second reflective layer that includes an electrically conductive path through the first reflective layer. 
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


02/08/2022
/CHARLES D GARBER/Supervisory Patent Examiner, Art Unit 2812